COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '              No. 08-15-00284-CV
 IN RE: ROSA SERRANO,
 INDIVIDUALLY AND D/B/A                         '        AN ORIGINAL PROCEEDING
 THE LENS FACTORY,
                                                '                IN MANDAMUS
                              Relator.
                                                '

                                 MEMORANDUM OPINION

       Relator, Rosa Serrano, has filed a petition for writ of mandamus seeking relief from a

temporary restraining order, temporary injunction, and a contempt order entered by the

Honorable Virgil Mulanax, Presiding Judge of the County Court at Law No. 7 of El Paso

County, Texas. Relator has also filed a motion requesting that emergency relief. We deny the

request for emergency relief and the relief sought by the mandamus petition.

       Relator’s petition is defective because it is not certified as required by TEX.R.APP.P.

52.3(j). Additionally, Relator has not filed a reporter’s record of any of hearings, including the

contempt hearing. See TEX.R.APP.P. 52.7(a). Even if Relator’s petition was not defective, we

would deny relief because Relator has not established her entitlement to mandamus relief. To be

entitled to mandamus relief, Relator must meet two requirements. In re Prudential Insurance

Company of America, L.L.C., 148 S.W.3d 124, 135 (Tex. 2004); Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992). First, she must show that the trial court clearly abused its discretion.
Prudential, 148 S.W.3d at 135. Second, she must demonstrate that there is no adequate remedy

by appeal. In re Prudential, 148 S.W.3d at 135; In re McAllen Medical Center, Inc., 275 S.W.3d
458, 462 (Tex. 2008). Relator has not made the required showing. Accordingly, we deny the

motion for emergency relief and the petition for writ of mandamus.


September 16, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)




                                             -2-